Citation Nr: 0418531	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  97-23 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a left eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel






INTRODUCTION

The veteran had honorable active service from December 1943 
to June 1946 and from November 1950 to September 1952.

In a September 1991 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, denied entitlement to service connection for residuals 
of a left eye injury.  The veteran was notified of that 
decision in September 1991, but he did not appeal.  Thus, 
that decision became final.

This appeal arises from October 1996 and later rating 
decisions that determined that no new and material evidence 
had been submitted to reopen the claim of service connection 
for residuals of a left eye injury.  The appealed rating 
decisions also denied service connection for a left leg 
disorder and denied reopening a claim of service connection 
for a back disorder.  

The veteran's notice of disagreement (NOD) also addressed 
denial of service connection for residuals of left leg and 
back injuries and in May 1997 the RO issued a statement of 
the case (SOC) on all three issues.  However, the veteran 
submitted a substantive appeal specifically identifying the 
issue appealed as one for his vision impairment.  
Accordingly, the issue is as stated on the title page of this 
decision.  

The issue of entitlement to service connection for residuals 
of a left eye injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of September 1991, the RO denied 
entitlement to service connection for residuals of a left eye 
injury.  The veteran did not appeal that decision.

2.  Evidence received at the RO since the September 1991 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1991 rating decision, which denied service 
connection for residuals of a left eye injury, is final.  
38 U.S.C.A. § 7105(c) (West 2002). 

2.  The additional evidence received since the September 1991 
rating decision is new and material and the claim for service 
connection for residuals of a left eye injury is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001). In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist. This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.

The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). The Board notes that the provisions of 38 C.F.R. § 
3.156(a) regarding new and material claims were amended 
effective August 29, 2001. These amendments are effective 
only on claims received on or after August 29, 2001, and are, 
thus, not relevant in the instant case. See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

For the purpose of reopening the veteran's claim the Board 
finds that the requirements of the VCAA have been met.

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The relevant evidence of record at the time of the September 
1991 RO rating decision consists of service medical records 
(SMRs), a DD Form 214, and the veteran's claims and 
statements.  The SMRs reflect that the veteran was 
hospitalized in May 1952 for lacerations of the scalp, 
abrasions about the face, ankle injuries, and a spine injury 
suffered in an auto accident.  The veteran's separation 
examination showed decreased vision in both eye correctable 
to 20/20.  

The veteran applied for service connection in May 1991, 
claiming residuals of an eye injury and of a back injury.  He 
reported that his eyeglasses frame had been pushed into his 
lower left eye when he was thrown from a car.  He reported 
pain in the left eye over the years.  According to the 
veteran, in February 1991, a doctor found secondary glaucoma 
and nerve damage due to the injury.  

In September 1991, the RO denied service connection for 
residuals of a left eye injury on the basis that any injury 
during active service had resolved prior to separation.  
Although notified of the decision and of his rights to a 
hearing and an appeal, the veteran did not appeal the 
decision and it became final.  38 U.S.C.A. § 7105.

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2002).  New and 
material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).  See 
also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).

The evidence submitted September 1991RO decision includes VA 
and private medical records, and additional claims and 
details provided by the veteran.  In September 1994, the 
veteran reported that he did not claim an eye disorder at the 
time of separation because they had warned him that this 
would delay his discharge by several weeks.  He reported that 
he had forty years of left eye pain that his doctor 
attributed to active service.  

In November 1996, R.G., M.D., reported having treated the 
veteran's left eye glaucoma since 1991.  Dr. Gross felt that 
the glaucoma was due to trauma.  

A September 1997 VA visual examination report reflects severe 
left eye visual field loss and poorly controlled left eye 
intraocular pressure as compared to the right eye.

After reviewing the evidence submitted to the RO since 
September 1991, the Board finds that new and material 
evidence sufficient to reopen the service connection claim 
was submitted.  Specifically, Dr. G. supplied a diagnosis of 
left eye glaucoma that had not been considered in 1991 and 
Dr. G. mentioned that it was post-traumatic in nature.  
Because neither a diagnosis nor a possible etiology had been 
earlier considered, this is new evidence and it is material 
to the issue of service connection.  The application to 
reopen the claim must therefore be granted.  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for residuals of a left eye injury is granted.  To 
this extent only, the appeal is granted.  

REMAND

Additional assistance in substantiating this claim is 
appropriate.  38 U.S.C.A. § 5103A(d).  In view of the private 
medical report indicating that the glaucoma was the result of 
trauma, a current examination would be of assistance to the 
Board in adjudicating the veteran's claim.  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The RO should schedule the veteran 
for an ophthalmology examination by a 
medical doctor to determine the nature 
and etiology of any left eye disorder.  
The physician should review the claims 
file and note that review in the report.  
The physician is asked to elicit from the 
veteran a complete history of his left 
eye complaints.  Following the 
examination the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any left eye disorder 
diagnosed is related to his periods of 
active duty, to include the inservice May 
1952 injury.  The examiner should offer a 
complete rationale for any conclusion 
reached.  

3.  Following the above, the RO should 
review all the relevant evidence and 
readjudicate the claim.  If the desired 
benefit is not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and to his 
representative.  They should be afforded 
an opportunity to respond.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



